PER CURIAM.
Amanda Lowery appeals a final paternity judgment designating Joshua Lee as primary residential custodian of the parties’ minor child. We affirm.
Appellate courts are reluctant to reverse orders concerning child custody because we recognize that the trial judge is better positioned to determine factual issues relating to child custody matters. See Udell v. Udell, 151 So.2d 863, 865 (Fla. 2d DCA 1963). Since the credibility of witnesses and the weight of their testimony is best determined by the trial court, factual findings made by trial judges in child custody cases should be accorded great weight. Kern v. Kern, 333 So.2d 17, 19 (Fla.1976). In this case, the trial judge was faced with the always difficult task of determining which parent should be designated primary residential custodian in a situation where the evidence could favor either parent. The trial judge provided a thorough written evaluation of each of the factors enumerated in section 61.13(3), Florida Statutes (2003). Competent substantial evidence supports each of the trial judge’s conclusions.
Trial courts are vested with discretion to award primary physical residence to competing parents, and once the trial court makes this determination, an appellate court should not overturn the trial court’s decision absent a clear abuse of discretion. Dinkel v. Dinkel, 322 So.2d 22, 24 (Fla.1975). We find no abuse of discretion here.
AFFIRMED.
PETERSON, PALMER and ORFINGER, JJ., concur.